RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4256-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WAYDE M. DELHAGEN,

     Defendant-Appellant.
_______________________

                   Submitted January 25, 2022 – Decided July 25, 2022

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Monmouth County, Indictment No. 20-
                   01-0012.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Frank M. Gennaro, Designated Counsel, on
                   the brief).

                   Lori Linskey, Acting Monmouth County Prosecutor,
                   attorney for respondent (Carey J. Huff, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
        Defendant Wayde M. Delhagen appeals his sentence after pleading

guilty to a third-degree burglary and four separate fourth-degree stalking

offenses. He agreed to a sentence of five years' probation, with 364 days in

the Monmouth County jail, and entry of a stalking restraining order for the

protection of D.M.M., D.A.M., and C.M. 1

        On appeal, defendant argues the trial court erred at sentencing when it

rejected defendant's application to amend the permanent restraining order to

which he originally agreed.        Defendant proposed an amendment to the

restraining order that would restrict him from being within 1,500 feet of the

victims' home.2 Defendant contends the trial court had the power to amend the

restraining order because it was a term in the plea agreement. The restraining

order prohibited defendant from entering a restricted zone around the victims'

home in Neptune. We affirm.




1
    We use initials to protect the privacy of the victims pursuant to Rule 1:38-3.
2
  The proposed amendment would allow defendant to reside at his aunt's house
in Neptune, but he would remain at least 1,500 feet from the victims' home.
Under the current restraining order, defendant is prohibited from entering or
residing at either the victims' house or his aunt's house.


                                                                            A-4256-19
                                        2
                                      I.

      Defendant pled guilty to one count of third-degree burglary, N.J.S.A.

2C:18-2, and four counts of fourth-degree stalking, N.J.S.A. 2C:12-10. 3 In

exchange, the State agreed to a sentence of five years' probation subject to a

term of 364 days in the county jail. Defendant was also required to attend

mental health and substance abuse treatment, and to comply with all

accompanying recommendations. Defendant signed and agreed to entry of a

permanent restraining order pursuant to N.J.S.A. 2C:12-10.1. 4 The order

contained certain restrictions, including a prohibition against defendant

3
  During his plea allocution, defendant admitted that he burglarized D.A.M.
and D.M.M.'s home. He testified that he entered the house through a bedroom
window and took pieces of D.M.M.'s clothing. Defendant admitted that he did
not live there, nor did he have permission to enter the victims' home.
Defendant also admitted to sending multiple unwanted messages and making
multiple unwanted phone calls to the victims, including: sending a digital
message to C.M., threatening to rape her; sending multiple messages to J.M.
containing inappropriate pictures of C.M., her daughter; sending threatening
messages to J.M., demanding that she answer his communications, or that if
she did not, "your daughter [C.M.] will pay instead"; sending messages to
D.A.M. to tell her that he was coming to her house and including an image of
her house to show that he knew where D.A.M. lived; and sending D.M.M.,
D.A.M.'s mother, unwanted messages that "her daughter [D.A.M.] was selling
her body." Defendant testified during the allocution that he knew the victims
would be threatened by these calls and messages.
4
  Defendant's four stalking pleas operated as an application for a permanent
restraining order limiting the contact of defendant with the victims. N.J.S.A.
2c:12-10.1(a). The court conducted the required hearing under N.J.S.A.
2C:12-10(b) during its plea colloquy with defendant and his counsel.
                                                                       A-4256-19
                                     3
returning to a two city-block restricted zone around the victims' home and

from having any contact with the victims and their families. The court asked

defendant whether he understood that he could "no[t] return to the scene of

[the victims' home]," and that he "agree[d] to consent to that restraining order

at the time of sentence[ing] . . . ." Defendant responded that he understood.

      The court also asked defendant whether he understood the conditions of

the proposed plea agreement.      Defendant replied that he understood.         He

indicated that he reviewed the plea forms with counsel, who answered all of

his questions, and that he signed the agreement. Defendant stated to the court

that he understood all of the consequences of his guilty plea. The court found

defendant entered into the plea "knowingly, voluntarily, and certainly with the

assistance of competent counsel." The court also found an "adequate factual

basis" grounded in defendant's testimony, and it accepted the plea.

      At sentencing, defendant proposed an amendment to the agreed upon

restraining order. 5 Defendant proposed modifying the restraining order to

prohibit defendant from being within 1,500 feet of D.A.M. and D.M.M.'s

residence. Defendant argued that his proposed modification gave the victims



5
  Defendant did not seek to withdraw the guilty plea. Rather, defendant asked
the court to amend the restraining order and then continue with sentencing.
                                                                          A-4256-19
                                      4
more protection than the agreed upon restraining order, which prohibited

defendant from entering a two city-block radius around the victims' home.

      The sentencing court denied the application, finding it did not have the

discretion to modify the restraining order contained in the plea. The court

found defendant agreed "to the entry of a stalking restraining order as to each

of the victims, [and] specifically agreed to the terms . . . at the time of the plea

agreement." The sentencing court concluded that it was not empowered to

"literally take over the [plea] agreement and fashion its own terms, striking

from the bargained-for agreement vital terms that provided substantial

consideration for the initial agreement." The court sentenced defendant in

accordance with the original plea agreement, including the terms of the

original restraining order.

      Defendant appeals, contesting the sentencing court's rejection of his

proposed amendment to the restraining order.

            POINT I

            THE TRIAL COURT'S DECISION THAT IT
            LACKED    DISCRETION  TO   ALTER   THE
            LANGUAGE OF THE STATE'S PROPOSED
            RESTRAINING ORDER WAS [AN] ERROR, AS
            THE PLEA AGREEMENT DID NOT SPECIFY THE
            TERMS OF THE ORDER, AND THE ISSUANCE OF
            AN ORDER OF THE COURT IS A JUDICIAL


                                                                             A-4256-19
                                        5
            FUNCTION WHICH MAY NOT BE USURPED BY
            THE EXECUTIVE.

                                      II.

      Plea bargaining is "firmly institutionalized" in New Jersey as a

"legitimate, respectable and pragmatic tool in the efficient and fair

administration of criminal justice." State v. Means, 191 N.J. 610, 618 (2007)

(citing State v. Taylor, 80 N.J. 353, 360-61 (1979)). The major benefit of plea

bargaining is the "mutuality of advantage" it affords the defendant and the

State. Ibid. The benefits include the defendant reducing their penal exposure

and avoiding the stress of trial, while simultaneously allowing the State to

punish wrongdoers and conserve judicial resources. Ibid.

      All "plea-bargain jurisprudence recognizes the important interest of

finality to pleas." Id. at 619 (quoting State v. Smullen, 118 N.J. 408, 416

(1990)). Where a defendant does not move to withdraw their guilty plea, the

terms and conditions of a plea agreement "must be meticulously carried out."

State v. Jones, 66 N.J. 524, 530 (1975).      A plea bargain is governed by

contract principles and "informed by basic principles of contract law." Means,

191 N.J. at 622. Ultimately, the plea-bargaining process is guided by "notions




                                                                        A-4256-19
                                      6
of fairness," which "apply to each side in the plea bargaining process." State

v. Bellamy, 178 N.J. 127, 134 (2003).

      Under N.J.S.A. 2C:12-10.1(a), a judgment of conviction for stalking

operates "as an application for a permanent restraining order" limiting

defendant's contact to their victim.       A permanent restraining order hearing

shall be held at the time of the verdict or guilty plea—not at the time of

sentencing. N.J.S.A. 2C:12-10.1(b).

                                          III.

      We note that defendant did not seek to withdraw from the plea

agreement entirely. Instead, defendant sought leave to modify one term, the

permanent restraining order.      The sole issue before us is whether the

sentencing court should have modified the terms of the valid plea agreement.

On this record, the clear answer is no.

      Where a defendant does not move to withdraw a guilty plea, the court

may vacate the plea sua sponte if it determines that any of the plea agreement

terms are unfair. R. 3:9-3(e). However, nowhere in Rule 3:9-3(e) is a trial

court permitted to vacate or amend a plea. Rather, the only remedy to address

an invalid plea agreement is to vacate the entire guilty plea and restore "both




                                                                          A-4256-19
                                          7
parties to their positions prior to the trial court's acceptance of the plea." State

v. Campfield, 213 N.J. 218, 232 (2013).

      The sentencing court did not err in refusing to amend the restraining

order contained in the plea agreement, as there was no factual or legal

predicate to do so. The court recognized that if a plea is not vacated, then "the

terms and the conditions of this plea bargain must be meticulously carried

out." The trial court only had the power to vacate the entire plea, an option

defendant rejected at sentencing.

      Defendant argues that the plea did not specify the precise terms of the

order. Defendant therefore posits the sentencing court had the ability to "alter"

the restraining order, essentially because the order was a blank canvas at

sentencing. We disagree, as the record shows there was specificity in the

restraining order. Defendant agreed to the restraints against entering two city

blocks in Neptune, knowing they would prohibit him from living at his aunt's

house.6 Defendant concedes that the restraining order terms "[were] presented

. . . as . . . take it or leave it," and he took it. The terms and conditions of this

guilty plea, agreed to by the parties and the court, "must be meticulously

6
  Defendant has not argued before the sentencing court, or before us, that he is
without housing options. The record shows defendant had an out-of-state
address at the time of his plea and that he has alternate living arrangements if
he cannot live with his aunt.
                                                                             A-4256-19
                                        8
carried out." See Jones, 66 N.J. at 530; See also State v. Pennington, 154 N.J.

344, 362 (1998). We discern no reason to disturb the sentencing court's well

supported order.

      To the extent that we have not addressed any remaining arguments by

defendant, it is because they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-4256-19
                                     9